      Case: 1:19-cv-04165 Document #: 17 Filed: 07/24/19 Page 1 of 5 PageID #:86



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Vanessa Jones-Watt,

         Plaintiff,                                        Case No. 1:19-cv-04165

                  v.                                       Judge: Virginia M. Kendall

Midland Funding, LLC; Midland Credit Management, Magistrate Judge: Jeffrey Cummings
Inc.; Encore Capital Group, Inc.,

         Defendants.

    MOTION TO STAY DISCOVERY DURING THE PENDENCY OF DEFENDANTS’
               MOTION TO DISMISS PLAINTIFF'S COMPLAINT

         Defendants, Midland Funding, LLC (“Midland”), Midland Credit Management, Inc.

(“MCM”) and Encore Capital Group, Inc. (“Encore”) (together “Defendants”) by and through their

counsel, Brandon S. Stein and David M. Schultz of Hinshaw & Culbertson, LLP, hereby move this

Court, pursuant to Fed. R. Civ. P. 26, to stay discovery pending the Court's ruling on Defendants’

Motion to Dismiss Plaintiff’s Complaint. 1 In support of its Motion to Stay Discovery, Defendants

respectfully state as follows:

                                             INTRODUCTION

         Defendants filed a motion to dismiss Plaintiff's entire Complaint contemporaneously with

the filing of this Motion. See Dkt. # 14-15. Defendants’ motion to dismiss rests on purely legal

arguments for which no discovery is required. Defendants argue in their motion to dismiss that

Plaintiff fails to state a claim because her theory is undermined by orders filed in a state court

lawsuit. Plaintiff is a participant to that lawsuit, and she and her Counsel already have in their

possession (or have access to) all of the documents that Defendants have supported their Motion to

Dismiss with. This Court can resolve Defendants’ motion purely by reviewing the allegations of the


1 Defendants understand that this Court is participating in the MIDP program, and cannot stay MIDP disclosures under
these circumstances. However, Defendants ask that the Court stay all other discovery besides the MIDP responses.


                                                                                                 304012958V1 1021732
     Case: 1:19-cv-04165 Document #: 17 Filed: 07/24/19 Page 2 of 5 PageID #:87



Complaint, the documents attached to Defendants’ Motion to Dismiss, and considering the

applicable legal authorities that are raised in Defendants’ motion. No discovery is necessary.

                                            ARGUMENT

I.      THIS COURT SHOULD STAY DISCOVERY UNTIL IT ISSUES AN ORDER ON
        DEFENDANTS’ CONTEMPORANEOUSLY FILED MOTION TO DISMISS.

        Defendants’ Motion to Stay Discovery should be granted because the Federal Rules of Civil

Procedure provide this Court with broad discretion to protect Defendants from the expense, undue

burden, and annoyance of having to respond to discovery while it has a motion pending that may

dispose of this entire litigation. It could prove to be a waste of judicial and party resources to require

discovery to proceed while the dispositive motion is pending.

        A.      It Is Well Established That This Court Can Stay Discovery While Defendants’
                Dispositive Motion Is Pending.

        “Pursuant to Federal Rule of Civil Procedure 26(c) and (d), a court may limit the scope and

sequence of discovery.” Duneland Dialysis LLC v. Anthem Ins. Co., Inc., 2010 U.S. Dist. LEXIS 33599,

*4 (N.D. Ind. Apr. 6, 2010). District courts enjoy broad discretion in controlling discovery. Cent.

States, Se. and Sw. Areas Pension Fund v. Waste Mgmt. of Mich., Inc., 674 F.3d 630, 636 (7th Cir. 2012).

Controlling discovery includes managing the timing, extent, frequency, and manner of discovery.

Nexstar Broad., Inc. v. Granite Broad. Corp., 2011 U.S. Dist. LEXIS 105056, *4 (N.D. Ind. Sept. 15,

2011); Bilal v. Wolf, 2007 U.S. Dist. LEXIS 41983, *2 (N.D. Ill. June 6, 2007). Rule 26(c) allows this

Court to issue an order to protect a party “from annoyance, embarrassment, oppression, or undue

burden or expense.” Fed. R. Civ. P. 26(c)(1).

        “It is well settled that discovery is generally considered inappropriate while a motion that

would be thoroughly dispositive of the claims in the Complaint is pending.” Sibley v. U.S. Supreme

Court, 786 F. Supp. 2d 338, 346 (D.D.C. 2011) (quoting Institut Pasteur v. Chiron Corp., 315 F.Supp.2d

33, 37 (D.D.C. 2004)). “Stays of discovery are not disfavored and are often appropriate where the

                                                    2
                                                                                        304012958V1 1021732
     Case: 1:19-cv-04165 Document #: 17 Filed: 07/24/19 Page 3 of 5 PageID #:88



motion to dismiss can resolve the case-at least as to the moving party. . . .” Id.; In re Sulfuric Acid

Antitrust Litigation, 231 F.R.D. 331, 336 (N.D. Ill. 2005) (“Limitation or postponement of discovery

may be appropriate when a defendant files a motion to dismiss for failure to state a claim on which

relief can be granted.”) “Numerous cases in this circuit have [] allowed stays in the face of a Rule

12(b)(6) challenge.” Bilal, 2007 U.S. Dist. LEXIS 41983, at *2. Stays of discovery pending a ruling

from a Court on a motion to dismiss are granted “with substantial frequency.” Bilal, 2007 U.S. Dist.

LEXIS 41983, at *2.

        “Indeed, some districts have a rule that prohibits discovery during the pendency of such a

motion, and in some circuits, district courts have been advised to resolve a motion to dismiss before

allowing discovery.” Id. at *4 (citing Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir.

1997)). Stays of discovery while a motion to dismiss is pending have been granted with even greater

frequency following the Supreme Court’s decision in Twombly, which recognized the need to spare

defendant the costs of discovery into meritless claims. Dillinger LLC v. Electronic Arts, Inc., , 2010 U.S.

Dist. LEXIS 139139, *2 (S.D. Ind. May 11, 2010).

        B.      The Court Should Stay Any Discovery Until The Court Rules On Defendants’
                Motion to Dismiss.

        In light of the authorities cited above, the Court should exercise its discretion to stay

discovery in this matter until the Court resolves Defendants’ motion to dismiss, as that motion

could resolve this case in its entirety. See Dillinger, 2010 U.S. Dist. LEXIS 139139, at *1-2 (“Courts

have long exercised [their] discretion to stay discovery after a timely filed motion to dismiss.”)

Defendants’ motion to dismiss establishes that Plaintiff's Complaint should be dismissed because

the theory is undermined by orders from a state court lawsuit.

        Thus, discovery should be stayed until the Court determines whether Plaintiff's instant

claims may proceed. Otherwise, the parties will perform unnecessary, burdensome, and expensive


                                                    3
                                                                                         304012958V1 1021732
     Case: 1:19-cv-04165 Document #: 17 Filed: 07/24/19 Page 4 of 5 PageID #:89



discovery on a case that may be dismissed in its entirety. See Beck v. Dobrowski, 559 F.3d 680, 682 (7th

Cir. 2009); Jupiter Aluminum Corp. v. Sabaitis, 2016 U.S. Dist. LEXIS 123843, *19 (N.D. Ind. Sept. 13,

2016) (citing Limestone Dev. Corp. v. Vill. of Lemont, 520 F.3d 797, 803 (7th Cir. 2008)).

        The nature of this case presents even more compelling reasons for the Court to grant

Defendants’ Motion than an ordinary case. A stay of discovery is especially important because

Plaintiff's claims are based on a fee-shifting statute. Two scenarios illustrate this point. First, if

discovery goes forward and Defendants do not prevail on their motion to dismiss, the prospect of

settlement will become less likely, as Plaintiff will demand additional attorneys' fees, and Defendants’

costs will have risen. If discovery is stayed during the court's consideration of the motion to dismiss,

the parties will not expend any additional attorneys' fees partaking in costly discovery expeditions.

Second, if discovery is not stayed and then the Court grants Defendants’ motion, the parties will

have expended considerable resources partaking in discovery that proved to be have provided no

benefit to anyone.

        In order to save both the parties and the Court substantial time, fees, and costs, this Court

should stay discovery in this matter until the questions of law that require no discovery and are

currently pending before this Court are resolved.

        WHEREFORE, Defendants, Midland Funding, LLC, Midland Credit Management, Inc.,

and Encore Capital Group, Inc. pray that this Honorable Court enter an order staying discovery

until further Order of the Court, which would be sometime after the Court renders an opinion on

Defendants’ Motion to Dismiss. Should the Court set this Motion for further briefing or take the

Motion under advisement to rule on at a later date, Defendants additionally ask that the Court stay

discovery until a decision is issued on this instant motion, as well as for the court to grant any other

relief to Defendants that the Court deems equitable and just.



                                                     4
                                                                                             304012958V1 1021732
     Case: 1:19-cv-04165 Document #: 17 Filed: 07/24/19 Page 5 of 5 PageID #:90



                                                       Respectfully submitted,

                                                       MIDLAND FUNDING, LLC; MIDLAND
                                                       CREDIT MANAGEMENT, INC.; ENCORE
                                                       CAPITAL GROUP, INC.

                                                       /s/ Brandon S. Stein
                                                       Brandon S. Stein
David M. Schultz
Brandon S. Stein
Hinshaw & Culbertson LLP
151 North Franklin Street, Suite 2500
Chicago, IL 60606
Telephone: 312-704-3000
Email: dschultz@hinshawlaw.com
       bstein@hinshawlaw.com

                                  CERTIFICATE OF SERVICE

       I hereby certify that on July 24, 2019, I electronically filed with the Clerk of the U.S. District
Court, Northern District of Illinois, Eastern Division, the foregoing Motion to Stay Discovery
During the Pendency of Defendants’ Motion to Dismiss Plaintiff’s Complaint by using the
CM/ECF system, which will send notification of such filing(s) to all counsel of record.


                                                       /s/ Brandon S. Stein




                                                   5
                                                                                       304012958V1 1021732
